Exhibit 10.2

2011 AMENDMENT TO THE

DUKE REALTY CORPORATION

AMENDED AND RESTATED 2005 LONG-TERM INCENTIVE PLAN

This Amendment (the “Amendment”) to the Duke Realty Corporation Amended and
Restated 2005 Long-Term Incentive Plan, as most recently amended April 28, 2010
(the “Plan”), is hereby adopted as of the 25th day of January 2011, by Duke
Realty Corporation (the “Corporation”). Each capitalized term not otherwise
defined herein has the meaning set forth in the Plan.

1.        The Plan is hereby amended by deleting Section 1.1 in its entirety and
substituting the following:

“1.1.    History.  The Duke Realty Corporation 2005 Long-Term Incentive Plan
(the “Plan”) was originally adopted by the stockholders of the Company on April
27, 2005. The Plan was amended and restated by the Board of Directors of the
Company on January 30, 2008 to comply with Section 409A of the Internal Revenue
Code. The Plan was further amended with the approval of the shareholders on
April 29, 2009 to increase the number of shares and for other purposes, and on
April 28, 2010 to permit a one-time exchange of stock options. The Plan was
further amended and restated by the Executive Compensation Committee of the
Board of Directors of the Company on January 25, 2011 to provide that awards
granted thereunder after December 31, 2010 will generally not be subject to
“single trigger” vesting in the event of a Change in Control and will be subject
to any applicable compensation recoupment policy adopted by the Company from
time to time, and to add certain provions related to Section 409A of the
Internal Revenue Code.”

2.        The Plan is hereby amended by adding the following defined term to
Section 2.1 of the Plan and renumbering the remaining subsections accordingly:

“(w)    “Good Reason” after a Change in Control means, without the Participant’s
prior written consent: (i) a forced move to a location more than 60 miles from
the Participant’s place of business immediately prior to the Change in Control;
or (ii) a material reduction in the Participant’s base salary and/or annual
incentive bonus target as compared to that in effect immediately prior to the
Change in Control. A Participant may not resign for Good Reason without
providing the employer written notice of the grounds that the Participant
believes constitute Good Reason and giving the employer at least 30 days after
such notice to cure and remedy the claimed event of Good Reason.”

3.        The Plan is hereby amended by deleting Section 14.9 in its entirety
and substituting the following:

“14.9.    Treatment Upon a Change in Control.  For any Award granted hereunder
after December 31, 2010, the provisions of this Section 14.9 shall apply in the
case of a Change in Control, unless otherwise provided in the Award Certificate
or any special Plan document or separate agreement with a Participant governing
an Award.

(a)    Awards Assumed or Substituted by Surviving Corporation.  With respect to
Awards assumed by the Surviving Corporation or otherwise equitably converted or
substituted in connection with a Change in Control: if within one year after the
effective date of the Change in Control, a Participant’s employment is
terminated without Cause or the Participant resigns for Good Reason, then (i)
all of that Participant’s outstanding Options, SARs and other Awards in the
nature of rights that may be exercised shall become fully exercisable, (ii) all
time-based vesting restrictions on his or her outstanding Awards shall lapse,
and (iii) the payout level under all of that Participant’s performance-based
Awards that were outstanding immediately prior to effective time of the Change
in Control shall be determined and deemed to have been earned as of the date of
termination based upon: (A) an assumed achievement of all relevant performance
goals at the “target” level if the date of termination occurs during the first
half of the applicable performance period, or (B) the actual level of
achievement of all relevant performance goals against target (measured as of the
end of the calendar quarter immediately preceding the date of termination), if
the date of termination occurs during the second half of the applicable
performance period, and, in either such case, there shall be a payout to such
Participant within sixty (60) days following the date of termination of
employment (unless a later date is required by Section 17.3 hereof or pursuant
to a valid deferral election).. Any Awards shall thereafter continue or lapse in
accordance with the other provisions of the Plan and the Award Certificate. To
the extent that this provision causes Incentive Stock Options to exceed the
dollar limitation set forth in Code Section 422(d), the excess Options shall be
deemed to be Nonstatutory Stock Options.



--------------------------------------------------------------------------------

(b)    Awards Not Assumed or Substituted by Surviving Corporation.  Upon the
occurrence of a Change in Control, and except with respect to any Awards assumed
by the Surviving Corporation or otherwise equitably converted or substituted in
connection with the Change in Control in a manner approved by the Committee or
the Board: (i) outstanding Options, SARs, and other Awards in the nature of
rights that may be exercised shall become fully exercisable, (ii) time-based
vesting restrictions on outstanding Awards shall lapse, and (iii) the target
payout opportunities attainable under outstanding performance-based Awards shall
be deemed to have been fully earned as of the effective date of the Change in
Control based upon (A) an assumed achievement of all relevant performance goals
at the “target” level if the Change in Control occurs during the first half of
the applicable performance period, or (B) the actual level of achievement of all
relevant performance goals against target measured as of the date of the Change
in Control, if the Change in Control occurs during the second half of the
applicable performance period, and, in either such case, there shall be a payout
to Participants within sixty (60) days following the Change in Control (unless a
later date is required by Section 17.3 hereof or pursuant to a valid deferral
election). Any Options, SARs, and other Awards in the nature of rights that may
be exercised shall thereafter continue or lapse in accordance with the other
provisions of the Plan and the Award Certificate. To the extent that this
provision causes Incentive Stock Options to exceed the dollar limitation set
forth in Code Section 422(d), the excess Options shall be deemed to be
Nonstatutory Stock Options.”

4.        The Plan is hereby amended by deleting Section 14.13 in its entirety
and substituting the following:

“14.13.    Forfeiture Events.  Awards granted under the Plan after December 31,
2010, and Awards granted prior to that date if agreed to in writing by a
Participant, shall be subject to any compensation recoupment policy that the
Company may adopt from time to time that is applicable by its terms to the
Participant. In addition, the Committee may specify in an Award Certificate that
the Participant’s rights, payments and benefits with respect to an Award shall
be subject to reduction, cancellation, forfeiture or recoupment upon the
occurrence of certain specified events, in addition to any otherwise applicable
vesting or performance conditions of an Award. Such events may include, but
shall not be limited to, termination of employment for cause, violation of
material Corporation or Affiliate policies, breach of non-competition,
confidentiality or other restrictive covenants that may apply to the
Participant, or other conduct by the Participant that is detrimental to the
business or reputation of the Company or any Affiliate.”

 

- 2 -



--------------------------------------------------------------------------------

5.        The Plan is hereby amended by adding the following provisions at the
end of Section 17.3:

“(g)    Timing of Release of Claims.  Whenever an Award conditions a payment or
benefit on a Participant’s execution and non-revocation of a release of claims,
such release must be executed and all revocation periods shall have expired
within 60 days after the date of termination of the Participant’s employment;
failing which such payment or benefit shall be forfeited. If such payment or
benefit is exempt from Section 409A of the Code, the Company may elect to make
or commence payment at any time during such 60-day period. If such payment or
benefit constitutes non-exempt deferred compensation for purpose of Code Section
409A, then, subject to subsection (d) above, (i) if such 60-day period begins
and ends in a single calendar year, the Company may make or commence payment at
any time during such period at its discretion, and (ii) if such 60-day period
begins in one calendar year and ends in the next calendar year, the payment
shall be made or commence during the second such calendar year (or any later
date specified for such payment under the applicable Award), even if such
signing and non-revocation of the release occur during the first such calendar
year included within such 60-day period. In other words, a Participant is not
permitted to influence the calendar year of payment based on the timing of
signing the release.

(h)    Permitted Acceleration.  The Company shall have the sole authority to
make any accelerated distribution permissible under Treas. Reg. section
1.409A-3(j)(4) to Participants of deferred amounts, provided that such
distribution(s) meets the requirements of Treas. Reg. section 1.409A-3(j)(4).”

6.        Except as expressly amended hereby, the terms of the Plan, as
previously amended, shall be and remain unchanged and the Plan as amended hereby
shall remain in full force and effect.

IN WITNESS WHEREOF, Duke Realty Corporation, by a duly authorized officer, has
executed this 2011 Amendment to the Duke Realty Corporation Amended and Restated
Long-Term Incentive Plan, effective as of the 25th day of January 2011.

 

Duke Realty Corporation

By:

 

/s/ Dennis D. Oklak

 

Dennis D. Oklak

 

Chairman of the Board and Chief

Executive Officer

 

- 3 -